*154Judgment, Supreme Court, Bronx County (Bertram Katz, J), entered on or about October 8, 2002, which dismissed the action, unanimously affirmed, without costs.
The complaint was dismissed for failure to comply with the court’s order to file a note of issue or complete discovery by the prescribed deadline (CPLR 3216). Although plaintiffs assert that they never received this order, the copy filed in the Bronx County Clerk’s office bears their counsel’s signature acknowledging his receipt at the compliance conference, thus obviating the necessity of service by registered or certified mail (Rijo v McLaughlin, 309 AD2d 716 [2003]). The wording of the order gave sufficient notice to plaintiffs that failure to comply with the demand would result in dismissal. Concur—Buckley, EJ., Sullivan, Williams and Gonzalez, JJ.